Citation Nr: 1454726	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO and the December 2013 Board remand identify the claim as an appeal of a later August 2010 rating decision, it is clear that the Veteran submitted a timely notice of disagreement with the initial disability rating assigned his PTSD in the September 2009 rating decision.  The issue has been recharacterized to comport with the evidence of record.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is in the Veteran's file.  

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Veteran submitted additional evidence and argument, accompanied by a waiver of initial RO review, following the last supplemental statement of the case (SSOC) that was issued in May 2014.  38 C.F.R. § 20.1304.


FINDING OF FACT

During the pendency of his appeal, the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity; there is no evidence of thought disorder, obsessional rituals, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression, neglect of personal appearance and hygiene, disorientation, or inability to work or to maintain interpersonal relationships attributed to his PTSD.
CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records, VA treatment records, and Vet Center treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Written statements from the Veteran, his wife and several friends are also of record.  

VA examinations were conducted in September 2009, August 2010 and January 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are adequate as they are predicated on examinations of the Veteran and fully address the rating criteria and other manifestations relevant to evaluating his service-connected PTSD.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran and his representative contend that he is entitled to a higher initial disability rating for PTSD because the 30 percent disability rating does not address his symptoms of suicidal ideation and his social isolation. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

An April 2009 VA treatment record reflects the Veteran's complaints of sleep disruption, intrusive thoughts, experiencing road rage on a daily basis and nightmares a few times a month.  He avoided discussing Vietnam and avoided crowds.  He reported having feelings of numbness and detachment.  He had occasional flashbacks and moments of low motivation.  He was very irritable and angry.  The examiner assigned a GAF of 55.  

A VA psychological examination conducted in August 2009 reflects the Veteran's complaints of nightmares on a monthly basis, intrusive memories, physiological reactivity to reminders, and avoidant behavior.  He reported feeling detached from those around him, including his wife and friends, and difficulty trusting others.  He reported problems with irritability, road rage and anger control, as well as constant hypervigilance.  

The Veteran was married one time and had 3 children.  He also had a few friends through the VFW but did not enjoy socializing with others.  He preferred solo activities including reading, woodworking and running.  He had worked as a police officer for 27 years before retiring.  He stated that he retired early because he had difficulty adjusting to new procedures.  Afterwards, he first worked part-time as a mail carrier and later as an inspector and driving examiner with the motor vehicle department, but quit both positions due to difficulty with management.  He had been retired since 2007 and felt that he would be unable to work due to the severity of his symptoms and his inability to work with others.  He reported drinking 2 to 4 beers a day and a shot of alcohol.  

Examination revealed the Veteran to have adequate hygiene.  He sometimes had difficulty maintaining adequate eye contact and was tearful.  His speech was fluent and normal in rate and rhythm.  His thought process was logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of such at the time of the examination.  Although he admitted to having thoughts of suicide at times, he denied any current suicidal or homicidal ideation.  Although not tested, his cognition appeared to be grossly intact.  Both his insight and judgment were also intact.  

The diagnosis was chronic PTSD and rule out alcohol abuse.  The examiner opined that the Veteran's PTSD symptoms had caused major impairment in social and vocational function, noting that he had longstanding difficulties in the work place and continued to struggle with interpersonal issues and was unable to find work he could manage.  The examiner also opined that he was able to manage his own finances.  The assessed GAF score was 51, indicative of moderate impairment.  

VA and Vet Center treatment records, dating from October 2009 to August 2010, show the Veteran attended Vet Center individual therapy sessions once a month and group therapy sessions on a weekly basis.  He complained primarily of nightmares, sleep disturbance, anxiety, irritability, hyperstartle response, hypervigilance and social isolation.  An April 2010 VA treatment record shows the Veteran reported he had suicidal ideation at times in the last year, but denied any current suicidal thoughts.  A June 2010 VA treatment record reflects the Veteran reported having nightmares 3 to 4 times a week.  A July 2010 Vet Center treatment record noted that he had suicidal ideations in the past, but he denied any current suicidal ideation.  An August 2010 treatment record indicated the Veteran reported a recent flashback and problems with intrusive thoughts, nightmares and isolation.  The treatment records also frequently reflected the Veteran's ongoing heavy use of alcohol and his refusal of treatment for such.  

An August 2010 VA psychological examination reflects the Veteran's complaints of sleep disturbance and nightmares a couple of times a week.  He also complained of intrusive thoughts "all of the time" and decreased interest in activities.  He reported emotional numbing and a flashback-type incident.  

The Veteran was married to his only wife of 39 years and had close relationships with his 3 children and 4 grandchildren.  He was retired and very active with the local VFW post and the American Legion.  He went to schools, gave talks and provided veteran community service.  He described other veterans in these organizations as his only friends.  The Veteran reported that he typically drank 3 beers and 3 shots of liquor most evenings, and that he also had a few beers with lunch with his friends on a weekly basis.  

Examination revealed the Veteran's affect to be somewhat tense and slightly labile.  His mood was "frazzled."  The Veteran's thought process was logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of such at the time.  He reported occasional fleeting suicidal ideation, but stated he could not do it because of his wife and family's dependency on him.  His cognition was grossly intact and both his insight and judgment were good.  

The diagnoses were PTSD and alcohol abuse, with a GAF score of 55.  The examiner noted that the Veteran was able to maintain his job throughout his career and had maintained social relationships.  The examiner further noted that he had been able to participate in some community activities.  The examiner opined that it was more likely than not that there had been some aggravation of the Veteran's symptoms in the past couple of years, but found that his symptoms caused mild to moderate impairment in both social and vocational function.  The examiner further found that the Veteran was competent to handle his finances.  

In an August 2010 written statement, the Veteran's wife indicated that she had been married to the Veteran for 39 years and that he struggled with sleep disturbance, nightmares and flashbacks.  She felt that he also experienced episodes of extreme anger, tears and frustration.  Since his retirement he had become very involved in the local VFW and AL organizations and had made friends with other veterans.  However he was socially isolated from other friends.  She described him as sometimes being very emotional and at other times as being emotionally numb.  She believed that his symptoms had worsened over the years.  

In his written statement, also received in August 2010, the Veteran indicated that he revisited Vietnam every day and he tried to avoid the things that would trigger memories.  He also experienced nightmares and sometimes felt suicidal.  He avoided his neighbors, crowds and loud noises including music.  He sometimes had flashbacks and reported having a hard time focusing on routine things.  He also described episodes of road rage and anger outbursts.  

VA and Vet Center treatment records dating from September 2010 to November 2011 show the Veteran continued to attend group therapy sessions on a weekly basis and individual sessions on a monthly basis.  In September 2010, he reported passive suicidal thoughts.  His PTSD symptoms were frequently described as being moderate to severe.  He frequently complained of depression, anger, sleep disruption, nightmares, hypervigilance, flashbacks and intrusive thoughts.  Several treatment records noted the Veteran's affect was restricted or flat.  GAF scores during this period were predominantly assessed as 55.  However a May 2011, VA treatment record shows a GAF score of 45-50, indicative of serious impairment.  

A letter from the Veteran's treating licensed clinical social worker at the Vet Center, dated in November 2011, indicates that he had treated the Veteran since July 2010.  He noted that he avoided social contact except for his family and some fellow veterans at the AL.  He slept 3 to 4 hours at night and frequently experienced night sweats.  He noted that the Veteran was also subject to suicidal thoughts.  

Subsequent VA and Vet Center treatment records dated in 2012 show the Veteran continued to complain of frequent nightmares, irritability, intrusive thoughts and social isolation.  An April 2012 treatment record indicated that the Veteran was having panic episodes in grocery stores.  

During his October 2012 hearing, the Veteran testified that he believed his PTSD symptoms had gotten worse.  He testified that he was unable to get a full night's sleep and that he would get agitated as soon as he would leave his driveway.  He reported that he had panic attacks almost every day at times.  He had never been hospitalized for a panic attack.  The Veteran testified that his psychiatric medications had been increased twice during the appellate period.  

In a letter dated in October 2012, the Veteran's wife stated that he refused to socialize with anyone except a few buddies at his local AL.  She noted that he was quick to anger and often had nightmares.

In another letter dated in October 2012, a friend of the Veteran stated that he had been friends with the Veteran for 6 years.  He stated that the Veteran was an active member of the AL.  He observed that the Veteran had a "very short fuse" and that his outbursts could be explosive.  The friend stated that the Veteran would not participate in AL activities in public venues.  

Subsequent VA and Vet Center treatment records show that the Veteran had a flat affect in December 2012 when relating that his mother had been placed in hospice care.  A later December 2012 treatment record indicted that his affect was mildly restricted.  April 2013 and May 2013 treatment records indicated the Veteran had worsening nightmares and worsening symptoms of panic attacks.  He felt that the frequency of his panic episodes was increasing.  Several treatment records noted the Veteran's affect was restricted or flat.  GAF scores during this period were predominantly assessed as 55.  However August 2013 and October 2013 VA treatment records show GAF scores ranging from 40 to 50, indicative of serious impairment.  

A January 2014 VA psychological examination reflects that there had been no significant change in the Veteran's re-experiencing or arousal symptoms since the previous compensation examination.  The Veteran did report greater avoidance and negative affect/cognition symptoms, as well as greater social isolation.  The examiner was unable to differentiate the Veteran's PTSD symptoms from his alcohol use disorder, which was moderately severe.  

The Veteran continued to drink heavily, consuming more than 6 drinks a day and more on the weekends.  He remained retired and last worked at DMV in 2007.  He tended bar at the American Legion.  He continued to enjoy work and socializing at the AL.  He also enjoyed building cabinets in his basement workshop and cooking.  He saw his children and grandchildren regularly.  He continued treatment through medication and therapy.   

The examiner noted that the Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss and a flattened affect.  On examination, his affect was slightly blunted and he appeared guarded and rather vague in symptom reporting.  His thought process was generally logical.  

The examiner noted the Veteran's documented history of PTSD and alcohol use disorder.  His symptoms remained moderate to severe with good function, but he reported an increase in emotional and physical withdrawal and isolation.  The examiner indicated that his impairment remained moderate.  The examiner opined that his PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In a March 2014 letter, the Veteran's treating Vet Center licensed social worker indicated that the Veteran's PTSD symptoms appeared to be getting worse despite medication increases.  He experienced panic attacks prior to knowing what they were.  Since 2007 or 2008 his panic attacks had increased in frequency and severity.  Although the frequency of the attacks was dependent on the situation, they did occur more than once a week.  The social worker noted that the Veteran's wife felt that he had become angrier, darker and more hateful since his visit to the Vietnam Memorial.  He had also become more isolative.  His wife was afraid he would kill himself and had made him give his guns away.  The social worker opined that the Veteran had occupational and social impairment with deficiencies in many areas.  The social worker opined that he was suicidal at times, had near continuous depression and difficulty with anger which had led to pronounced avoidance in his life.  The examiner further opined that he had great difficulty maintaining the relationships he already had and was almost incapable of developing new relationships.   

Subsequent VA and Vet Center treatment records indicate the Veteran endorsed severe PTSD symptoms including multiple flashbacks, night sweats, hyperarousal symptoms, recurring distressing intrusive memories and a sense of detachment from others.  He reported having nightmares 4 times a week.  The treatment records note that while he had profound estrangement from civilian life, he still tended the bar at the American Legion and saw his grandchildren every other week.  An April 2014 treatment record also noted that he felt that it sometimes seemed that suicide was the only way to "end it."  

In an April 2014 written statement, the Veteran's wife indicated that the Veteran had developed deep depression and reclusiveness in the past years.  He could not sleep at night and often had nightmares.  Since visiting the Vietnam Memorial he experienced intrusive memories.  He also experienced hyperarousal and fear when hearing helicopters and had problems with anger outbursts.  They were socially isolated except for their children and grandchildren.  Even when his family visited, he would sometime leave to be alone.  She stated that he preferred to be alone and work in his woodworking shop.  

In another letter, dated in June 2014, the Veteran's Vet Center social worker indicated that while many of the Veteran's symptoms had not changed since the earlier letter, his was becoming more socially isolated and that he was withdrawing from the AL and that he had to leave a police organization's dinner early because of his symptoms.  He continued to have nightmares, anger issues and panic attacks.  

Throughout the course of his appeal, the Veteran's PTSD has been manifested by sleep disturbance, nightmares, intrusive memories, panic attacks, hyper startle responses, hypervigilance, anxiety, irritability, avoidance behavior, and social isolation.  He also endorsed suicidal ideation intermittently throughout the appellate period, described as "passive" on one occasion and "fleeting" on another.  He has consistently denied any plans or intention.  

He is married to his wife of more than 40 years and has 3 adult children and several young grandchildren, and maintains good relationships with them.  Despite his reported feelings of detachment and estrangement from others, he also continued to maintain relationships with other veterans at the local VFW and AL organizations.  He reported diminished interest and participation in activities he once enjoyed.  Treatment records and written statements indicate that he has remained active with both the VFW and AL and visited schools and participated in parades with those organizations.  He has maintained a woodworking workshop in his basement and the treatment records indicate his enjoyment of this hobby.  

Treatment records often show his mood to be anxious, and his affect to sometimes be restricted or blunted.  He has been predominantly provided GAF scores indicative of moderate impairment. 

While there is no evidence to show circumlocutory or stereotyped speech, impaired abstract thinking or judgment, or difficulty understanding complex commands, a number of the criteria for the assignment of a 50 percent evaluation have been met.  Based on these findings, the evidence is, at worst, in equipoise as to whether a 50 percent rating is warranted.  Resolving all reasonable doubt in favor of the Veteran, a 50 percent initial rating is warranted.  

Although the Veteran has been noted to have suicidal ideation intermittently during the pendency of the appeal, these episodes have been described as "fleeting" or "passive" and VA treatment records often indicate that he was a low risk for suicide.  Further, the treatment records do not show that the Veteran has symptoms manifested by impaired thought processes; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; or spatial disorientation.  Moreover, none of the VA treatment records or the VA examination reports indicated that there was any neglect of his personal appearance or hygiene.  

While both the Veteran and his wife are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the VA examiner who conducted both the 2010 and 2014 examinations, as well as the VA examiner who conducted the 2009 examination, took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluations in determining the overall severity of the manifestations attributed to his service-connected PTSD.  

While both the Veteran and his wife believe that his PTSD symptoms had gotten progressively worse during the pendency of the appeal, the VA examiner addressed the Veteran's symptoms in the January 2014 examination report, and while indicating that some symptoms had indeed worsened, noted that his resulting impairment remained moderate.  The examiner further opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Board finds that the medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's and his wife's assessments as to PTSD's severity during the pendency of the appeal.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Although the March 2014 and June 2014 letters from the Veteran's treating Vet Center social worker directly addresses the applicable evaluating criteria, the Board finds the letters less probative than the January 2014 VA examination report because the social worker appears to minimize the Veteran's social relationships with both his family and fellow veterans at the VFW and AL, despite noting that he tended bar once a week at the AL and made sandwiches there.  Treatment records further contradict the social worker's assessment, as several treatment records noted the Veteran's participation in school functions and community activities through the VFW and AL.  

The criteria for an initial evaluation in excess of 50 percent have not been met or approximated at any time during the pendency of the appeal and an initial rating in excess of 50 percent for PTSD is not warranted. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his PTSD.  As such, it cannot be said that the available schedular evaluations are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  During the pendency of this appeal, the Veteran was retired after serving 27 years as a police officer and treatment records repeatedly noted that the Veteran has continued to tend bar at the local AL organization.  The issue of entitlement to a total disability rating based on TDIU has not been raised.



ORDER

An initial evaluation of 50 percent for service-connected PTSD is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


